DETAILED ACTION
Notice to Applicant
Claims 1-15 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding Claim 1, the limitation “wherein force in a direction closing the cover acts in a state where the battery mount device is placed on a horizontal plane” is indefinite because it is unclear how it positively delimits the claim. The Office notes that a cover that rotates around a rotation axis does not have a single “a direction closing the cover” because closing and opening direction varies along an arc. Furthermore it is not clear what the phrase “in a state where the battery mount device is placed on a horizontal plane” positively delimits. Presumably force “in a direction closing the cover” would act on the cover in any plane. Nor is it clear whether the orientation “on a horizontal plane” matters here. What exactly does this limitation add over an abstractly defined “cover […] configured to open and close by rotating around a rotation axis”? The Office has interpreted it to require only a rotatable cover that can be closed by someone working with it on a table with their hands—a rather broad limitation. Claims 2-8 are rejected for depending on an indefinite claim. Claim 3 also refers to a “the force in the direction closing the cover” and suffers from similar defects.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi (WO 2013/027599 to Konishi et al., the Office cites to attached machine English translation).
	Regarding Claim 1, Konishi teaches:
a battery mount device comprising a housing to which a plurality of battery packs 11 is detachably attached (page 2, Fig. 2)
a cover 2 attached to the housing so as to cover the battery pack and configured to open and close by rotating around a rotation axis (page 2)
wherein force in a direction closing the cover can “act” when the device is on a horizontal plane
	Regarding Claim 2, Konishi teaches:
a sealing edge, interpreted to be a “sealer” within the broadest reasonable interpretation of the phrase, because it seals the edge (see bottom of Fig. 2 and discussion of latch mechanism 5 on bottom of page 1)
	Regarding Claim 3, Konishi teaches: 
a hooking claw 5 that is biased to push against the cover and keep it closed by a compression spring 6, interpreted to meet the broadest reasonable interpretation of the claim (pages 1-2)
	Regarding Claim 4, Konishi teaches:
a lock mechanism 4 (Fig. 2, page 1)
	Regarding Claim 5, Konishi teaches: 
a power output and a belt attached to the device (page 4)
	Regarding Claim 6, Konishi teaches:
a rotation axis that extends along a direction definable as “a longitudinal direction” (Fig. 2)

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (US 2010/0014221 to Shi et al.).
	Regarding Claim 9, Shi teaches:
a battery mount device comprising a housing to which a battery pack is detachably attached (paras 0007-0018)
a cover attached 10 attached to the housing so as to cover the battery pack and configured to open and close by rotating around a rotation axis 34 (Fig. 1, paras 0015-0016)
a cover holding “mechanism” broadly conceived as consisting of as popping open the cover upon use, comprising a spring 32 capable of holding the cover in an open state and a “cover holder” 42 configured to move in response to use between a holding position where the cover holder interferes with rotation and a released position where the cover holder does not interfere with the rotation motion of the cover (Fig. 1, paras 0017 and 0021)

    PNG
    media_image1.png
    907
    706
    media_image1.png
    Greyscale

	Regarding Claim 10, Shi teaches:
the mechanism comprising a first biasing member 32 configured to bias the cover holder open
	Regarding Claim 11, Shi teaches:
a second biasing member 44 configured to bias the cover in the direction closing the cover (Fig. 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (WO 2013/027599 to Konishi et al., the Office cites to attached machine English translation) in view of Kling (US 2017/0319020 to Kling et al.).
	Regarding Claims 7-8, Konishi teaches:
a plurality of battery packs arranged side by side that are detachable in a sliding direction
	Konishi does not explicitly teach:
wherein the sliding direction is parallel to a plane orthogonal to the axis of rotation of the cover and the battery packs are arranged side by side in the axial direction
	Kling, however, from the same field of invention, teaches a battery pack with a plurality of batteries with a rotating cover wherein the axis of rotation can be in a long direction or a short direction and the cells can be slid in a direction as desired (compare Fig. 11 and the other embodiments). Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. The arrangement of the axial direction appears to be an obvious rearrangement susceptible to a finite number of possible orientations with respect to the sides of the case, all of which would have been interchangeable and obvious according to particular design constraints on shape, etc. Similarly, the direction of sliding appears to be limited to a finite number of possibilities with respect to the direction of opening and the axis of rotation, all of which appear to have been interchangeable. 	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (WO 2013/027599 to Konishi et al., the Office cites to attached machine English translation) in view of Kling (US 2017/0319020 to Kling et al.) and Shi (US 2010/0014221 to Shi et al.).
	Regarding Claims 9-11, Konishi teaches:
a battery mount device comprising a housing to which a plurality of battery packs 11 is detachably attached (page 2, Fig. 2)
a cover 2 attached to the housing so as to cover the battery pack and configured to open and close by rotating around a rotation axis (page 2)
a hooking claw 5 that is biased to push against the cover and keep it closed by a compression spring 6, and is releasable by an operation of a user (pages 1-2)
	Konishi does not explicitly teach:
the claimed cover holding mechanism
	Shi, however, teaches such a holding mechanism for holding and opening a rotating cover for a battery device, as described above with respect to claims 9-11. It would have been obvious to one of ordinary skill in the art to use the cover mechanism of Shi instead of the cover mechanism disclosd in Konishi with the motivation to provide a self-opening mechanism upon the press of a button. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claim 12, Konishi teaches:
a power output and a belt attached to the device (page 4)
	Regarding Claim 13, Konishi teaches:
a rotation axis that extends along a direction definable as “a longitudinal direction” (Fig. 2)
	Regarding Claims 14-15, Konishi teaches:
a plurality of battery packs arranged side by side that are detachable in a sliding direction
	Konishi does not explicitly teach:
wherein the sliding direction is parallel to a plane orthogonal to the axis of rotation of the cover and the battery packs are arranged side by side in the axial direction
	Kling, however, from the same field of invention, teaches a battery pack with a plurality of batteries with a rotating cover wherein the axis of rotation can be in a long direction or a short direction and the cells can be slid in a direction as desired (compare Fig. 11 and the other embodiments). Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. The arrangement of the axial direction appears to be an obvious rearrangement susceptible to a finite number of possible orientations with respect to the sides of the case, all of which would have been interchangeable and obvious according to particular design constraints on shape, etc. Similarly, the direction of sliding appears to be limited to a finite number of possibilities with respect to the direction of opening and the axis of rotation, all of which appear to have been interchangeable. 	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0052356 to Sugiura teaches a battery pack with a rotating cover that has a spring biased to keep the cover closed (para 0059)
US 2011/0281149 to Hutchings teaches a battery with a “sealing surface” for a rotatable cover (para 0013)
US 2016/0114732 to Sawada et al. teaches a dual swing rotating cover with biasing mechanisms for closing and opening

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723